DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/19 was considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on February 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,406,229 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-39 are allowed. The closest prior art is Kay et al. (WO 2008/098182). Kay et al. teach peptides which interact with the N-trimer pocket of a viral transmembrane proteins.  Kay et al. teach D-peptides, including multimers that bind the coiled-coil cavity of HIV with sufficient affinity to interfere with viral entry into cells and thus inhibit viral infection (p. 11, para. 43). Kay et al. teach D-peptides, such as PIE peptides, which meet the 2 (Table 1, p. 14; Table 3, p. 60). Kay et al. teach the strategy for making multimers comprising a central scaffold in which three D-peptides can be attached. However, Kay et al. does not teach or suggest the composition comprising a potency enhancing cargo molecule, a linker comprising 12 to 132 PEG units or a tetrameric scaffold. It should be noted that the instant specification discloses that the compositions must accommodate the binding of the membrane localizing potency enhancing cargo molecule component to the cell membrane, and the binding of the D-peptide components to the HIV N-trimer pockets that are located at a distance away from the cell membrane. The binding becomes increasingly unpredictable as the distance of the peptides binding target from the cell membrane increases. The Applicants have shown that the reference does not teach or suggest using the claimed linkers and cell potency enhancing cargo molecule, which are shown by Applicants to be critical for the invention (Examples 1-6). The Applicants have successfully shown the criticality of the claimed linkers and potency enhancing cargo molecule. Therefore, claims 21-39 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21-39 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654